ORIGINAL                                               11/10/2020


         IN THE SUPREME COURT OF THE STATE OF MONTAA
                                                   .Case Number: PR 20-0005       ED
                                      PR 20-0005
                                                                            NOV 1 0 2020
                                                                        r3owen Greenvvoo0
                                                                     ':lerk of Supreme Court
                                                                                nr Montana
IN RE THE MOTION OF BRANDON MICHAEL
PRIOR FOR ADMISSION TO THE BAR OF THE                                       ORDER
STATE OF MONTANA




      Brandon Michael Prior has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Adrnissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Prior has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Brandon Michael Prior may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this ib day of November, 2020.




                                                              hief Justic
91 -1 J11/!tice414--